Citation Nr: 0719639	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for scarred lungs, as a 
residual of pneumonia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1949 to 
October 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.

This case was advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the veteran's claims file reveals that in May 
2005 the veteran requested a Board hearing at the RO in St. 
Petersburg, Florida. 

Accordingly, this matter is REMANDED for the following 
action:

1.  Provide the veteran with a current 
letter addressing VA's duties to notify 
and assist the veteran.

2.  Schedule the veteran for a Board 
hearing at the RO at the earliest 
available opportunity.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




